820 F.2d 405
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Herbert L. HAMER, Plaintiff-Appellant,v.Doctor Phillip L. CAMPBELL, Chief Physician, FederalCorrectional Institution, Defendant-Appellee.
No. 86-5751.
United States Court of Appeals, Sixth Circuit.
June 11, 1987.

Before MERRITT and MARTIN, Circuit Judges, and BROWN, Senior Circuit Judge.

ORDER

1
This pro se federal prisoner appeals from a judgment of the district court which granted the defendant's motion for summary judgment and dismissed his civil rights action for damages plaintiff filed originally under 42 U.S.C. Sec. 1983 but later asserted under the Bivens doctrine.  Upon examination of the record and plaintiff's briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
For the reasons stated in the district court's order, we agree that plaintiff's allegations of improper medical care do not amount to a violation of the eighth amendment under the standard enunciated in Estelle v. Gamble, 429 U.S.  (1976).


3
Accordingly, the district court's judgment of dismissal is affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.